83 S.E.2d 552 (1954)
240 N.C. 627
H. A. COLLINS and wife, Paralee Collins, and Ruth C. Brookshire, Petitioners,
v.
NORTH CAROLINA STATE HIGHWAY & PUBLIC WORKS COMMISSION.
No. 91.
Supreme Court of North Carolina.
September 22, 1954.
Don C. Young, Asheville, for petitioner appellees.
R. Brookes Peters, Raleigh, and McLean, Elmore & Martin and Harry C. Martin, Asheville, for respondent appellant.
PER CURIAM.
Respondent's exceptive assignments of error fail to raise any question of law of sufficient moment to require discussion. Upon the rendition of the verdict the respondent did not request the court to poll the jury. While the amount of the verdict may prompt the surmise that it was a quotient verdict, it alone is insufficient to compel the conclusion, as a matter of law, that it was in fact a quotient verdict.
As no prejudicial error is made to appear, the verdict and judgment will not be disturbed.
No error.